As filed with the Securities and Exchange Commission on May 22, 2014. Commission File No. 2-85378 Commission File No. 811-3462 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 70 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 70 Meeder Funds (Exact Name of Registrant as Specified in Charter) P.O. Box 7177, 6125 Memorial Drive, Dublin, Ohio 43017 (Address of Principal Executive Offices-Zip Code) Registrant's Telephone Number, including Area Code:(614) 766-7000 Robert S. Meeder, Jr., President – Meeder Asset Management, Inc. P.O. Box 7177, 6125 Memorial Drive, Dublin, Ohio 43017 (Name and Address of Agent for Service) APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: It is proposed that this filing will become effective (check appropriate box). /XXX/ immediately upon filing pursuant to paragraph (b) of Rule 485. // on (date) pursuant to paragraph (b) of Rule 485. // 60 days after filing pursuant to paragraph (a)(1). // on (date) pursuant to paragraph (a)(1). // 75 days after filing pursuant to paragraph (a)(2). // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.70 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.69 filed April 29, 2014and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No.70 to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Dublin, and the State of Ohio on the22nd day of May, 2014. MEEDER FUNDS BY: /s/ Dale W. Smith Dale W. Smith, Vice President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No.70 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. SIGNATURE TITLE DATE Robert S. Meeder, Jr.* President and Trustee May 22, 2014 Robert S. Meeder, Jr. /s/ Bruce E. McKibben Treasurer, Principal Financial May 22, 2014 Bruce E. McKibben Officer and Principal Accounting Officer Jack W. Nicklaus II* Trustee May 22, 2014 Jack W. Nicklaus II Stuart M. Allen* Trustee May 22, 2014 Stuart M. Allen Anthony V. D’Angelo* Trustee May 22, 2014 Anthony V. D’Angelo *By: /s/ Dale W. Smith May 22, 2014 Dale W. Smith Executed by Dale W. Smith on behalf of those indicated pursuant to Powers of Attorney EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CALC XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
